UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7072



LARRY DARNELL SPEARS,

                                              Petitioner - Appellant,

          versus


DIRECTOR, DEPARTMENT OF CORRECTIONS; VIRGINIA
PAROLE BOARD,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis III, Senior
District Judge. (1:07-cv-00596-TSE)


Submitted:   October 18, 2007              Decided:   October 26, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Darnell Spears, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Larry Darnell Spears seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition without

prejudice based upon his failure to exhaust state court remedies.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Spears has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             DISMISSED




                               - 2 -